United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3920
                                   ___________

Jamesetta Battle,                       *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Federal Express Corporation,            *
                                        *        [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: December 6, 2005
                                Filed: December 12, 2005
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

     Jamesetta Battle appeals the district court’s1 adverse grant of summary
judgment in her action under Title VII and 42 U.S.C. § 1981 against her former
employer, Federal Express Corporation (Fed Ex). We affirm.

      Initially, we agree with the district court that Ms. Battle filed her judicial
complaint more than 90 days after receiving her right-to-sue notice, and hence, her
Title VII claims are time-barred. See Maegdlin v. Int’l Ass’n of Machinists &

      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
Aerospace Workers, 309 F.3d 1051, 1052 (8th Cir. 2002) (per curiam) (plaintiff must
file Title VII complaint within 90 days after receipt of right-to-sue letter); Baldwin
County Welcome Ctr. v. Brown, 466 U.S. 147, 148 n.1 (1984) (per curiam)
(presumption exists that claimant received right-to-sue notice 3 days after its mailing).



       The district court also correctly concluded that several of the incidents
underlying Ms. Battle’s discrimination and retaliation claims were not adverse
employment actions, and thus could not support a section 1981 claim. See Davis v.
KARK-TV, Inc., 421 F.3d 699, 703-04 (8th Cir. 2005) (prima facie case of
discrimination under § 1981 requires adverse employment action); Kim v. Nash Finch
Co., 123 F.3d 1046, 1060 (8th Cir. 1997) (adverse employment action is element of
retaliation claim under § 1981). These incidents included potential relocation, a
temporary termination that was rescinded, and refusal to recertify her on a particular
truck type. See Hoffman v. Rubin, 193 F.3d 959, 964 (8th Cir. 1999) (adverse
employment action occurs when employee suffers loss with respect to term, condition,
or privilege of employment).

       Ms. Battle’s poor reviews and her exclusion from the management training
program may have constituted adverse employment actions, but the record contains
no evidence from which to infer that racial discrimination motivated these poor
reviews, or that similarly situated white employees were more favorably treated. See
Philip v. Ford Motor Co., 413 F.3d 766, 768 (8th Cir. 2005). Further, Ms. Battle
failed to establish the requisite causal connection between these events and any
protected activity for purposes of her retaliation claim. See Smith v. Riceland Foods,
Inc., 151 F.3d 813, 819 (8th Cir. 1998) (third element of prima facie case of retaliation
is causal connection between adverse employment action and protected activity).

       Ms. Battle also failed to establish a prima facie case of discriminatory
failure-to-promote, because she did not provide any information about the

                                          -2-
qualifications for the 1998 promotion that she sought, whether she met those
qualifications or whether a similarly situated white person, received the job instead.
See Younts v. Fremont County, 370 F.3d 748, 754-55 (8th Cir. 2004). Ms. Battle’s
claim that she was denied promotions after September 1999 fails as well, because the
record contains no evidence that she applied, or was otherwise eligible, for any
promotion during that time. With respect to the claim that Fed Ex discriminatorily
denied Ms. Battle extra working hours, Fed Ex offered legitimate, nondiscriminatory
reasons for its actions, which Ms. Battle did not rebut with any evidence. See Ruby
v. Springfield R-12 Pub. Sch. Dist., 76 F.3d 909, 911-12 (8th Cir. 1996) (affirming
grant of summary judgment where plaintiff failed to offer evidence to rebut
employer’s non-discriminatory reasons for its actions).

      Accordingly, we affirm.
                     ______________________________




                                         -3-